Case 1:20-cv-24523-KMW Document 136 Entered on FLSD Docket 11/23/2020 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                               1:20-CV-24523-KMW

   GILEAD SCIENCES, INC.; GILEAD SCIENCES
   IRELAND UC,

                          Gilead,

        v.

   AJC MEDICAL GROUP, INC.; ALLIANCE
   MEDICAL CENTER, INC.; ALLIED HEALTH
   ORGANIZATION, INC.; BAIKAL MARKETING
   GROUP, INC.; A BETTER YOU WELLNESS
   CENTER, LLC; 3RD STEP RECOVERY
   GROUP, INC. D/B/A CONTINENTAL
   WELLNESS CENTER; COMMUNITY HEALTH
   MEDICAL CENTER LLC; DOCTORS UNITED,
   INC. D/B/A DOCTORS UNITED GROUP;
   FLORIMED MEDICAL CENTER CORP.; JUAN
   JESUS SALINA, M.D. CORP.; LABS4LESS
   LLC; PHYSICIAN PREFERRED PHARMACY,
   INC.; POSITIVE HEALTH ALLIANCE, INC.;
   PRIORITY HEALTH MEDICAL CENTER, INC.;
   TESTING MATTERS INC.; UNITED CLINICAL
   LABORATORY LLC; UNITED PHARMACY
   LLC; WELL CARE LLC; TAMARA ALONSO;
   JEAN ALEXANDRE; CHENARA ANDERSON;
   MYRIAM AUGUSTINE; TWIGGI BATISTA;
   ARSEN BAZYLENKO; MICHAEL BOGDAN;
   BARBARA BRYANT; AUGUSTINE CARBON;
   JENNIFER JOHN CARBON; KHADIJAH
   CARBON; ALEJANDRO CASTRO; JOHN
   CATANO; JEAN CHARLOT; SHONTA
   DARDEN; ALEXANDER EVANS; MARIA
   FREEMAN; JESULA GABO; SHAJUANDRINE
   GARCIA; BARBARA GIBSON; KERLINE
   JOSEPH; VIERGELA JOSEPH; ANDRE KERR;
   GARY KOGAN; CASSANDRA LOUISSAINT;
   CORA MANN; NICK MYRTIL; IFEOMA
   NWOFOR; ERIK JOSEPH PAVAO; WILLIE
   PEACOCK; MICHAEL PIERCE; MICHEL
   POITEVIEN; JEAN RODNEY; TATIANA
   ROZENBLYUM; JUAN JESUS SALINA;
   DIMITRY SHAPOSHNIKOV; ROMAN
   SHEKHET; KIRILL VESSELOV; MIKHAIL
   VESSELOV; TOMAS WHARTON,

                          Defendants.
Case 1:20-cv-24523-KMW Document 136 Entered on FLSD Docket 11/23/2020 Page 2 of 3




                                   ORDER TO SHOW CAUSE

           This matter is before the Court sua sponte. On November 12, 2020, the Court

   ordered Defendants to respond to Plaintiffs’ motion for preliminary injunction by

   November 20, 2020 at 5:00 PM. [DE 80]. On November 13, 2020, counsel for Alliance

   Medical Center, Jean Alexandre, Michel Poitevien, and Jean Rodney made an

   appearance. [DE 100]. On November 16, 2020, counsel for Barbara Bryant, Shonta

   Darden, Jesula Gabo, Kerline Joseph, Andre Kerr, Gary Kogan, Cassandra Louissaint,

   Cora Mann, Erik Pavao, and Dimitry Shaposhnikov filed a notice of appearance. [DE

   103].

           To date, the above-referenced Defendants have not responded to the motion for

   preliminary injunction or sought additional time to do so. 1 Accordingly, Alliance Medical

   Center, Jean Alexandre, Michel Poitevien, Jean Rodney, Barbara Bryant, Shonta Darden,

   Jesula Gabo, Kerline Joseph, Andre Kerr, Gary Kogan, Cassandra Louissaint, Cora

   Mann, Erik Pavao, and Dimitry Shaposhnikov are ORDERED TO SHOW CAUSE by no

   later than November 24, 2020 at 5:00 PM as to why Plaintiffs’ motion for preliminary

   injunction should not be granted by default as to these Defendants for failure to file a

   timely response.

           DONE AND ORDERED in Chambers in Miami, Florida, this 23rd day of November

   2020.




   1
    AJC Medical Group, Labs4less LLC, John Catano, Jean Charlot, and Viergela Joseph also have
   not responded to the motion. However, these Defendants have not appeared in the case.
   Counsel for Plaintiffs informed the Court that all Defendants have now been served with the
   summonses, the complaint, the motion for preliminary injunction, and the Temporary Restraining
   Order. [DE 49 at 3.]

                                                 2
Case 1:20-cv-24523-KMW Document 136 Entered on FLSD Docket 11/23/2020 Page 3 of 3




                                        3
